DISSENTING OPINION

Justice BAER.
Section 204(a) of the Workers’ Compensation Act,1 provides, in relevant part: “No agreement, composition, or release of damages made before the date of any injury shall be valid or shall bar a claim for damages resulting therefrom; and any such agreement is declared to be against the public policy of this Commonwealth.” In the instant appeal, Appellant, Sabrina Bowman, agreed as a condition of her employment with her employer, Allied Barton Security Services, to
waive and forever release any and all rights I may have to:
- make a claim, or
- commence a lawsuit, or
- recover damages or losses
from or against any customer (and the employees of any customer) of Allied Security to which I may have been assigned, arising from or related to injuries which are covered under the Workers’ [sic] Compensation statutes.
Workers’ Comp[ensation] Disclaimer, Nov. 23, 2004 at 1.
Despite the clear and unambiguous language of this portion of Section 204(a), the Majority finds that the Disclaimer does not violate this provision because “the legislature originally intended and presently intends the provision of [Section] 204(a) to apply only to agreements to bar a claim against an employer, and not to the circumstances of the case sub judice Maj. Op. at 905. The Majority justifies this holding by foraying into a statutory interpretation analysis of Section 204(a).
I would find that the disclaimer at issue in this case is contemplated and indeed prohibited by the plain language of Section 204(a). Section 204(a) is absolute in its language that “no agreement, composition or release of damages” shall preclude “a claim for damages,” and that “any such agreement” is void as against the public policy of the Commonwealth. 77 P.S. § 71(a).
The General Assembly’s broadness in language is particularly telling of the clarity of the statute; there are no exceptions, limitations, or provisos, even in the remaining clauses of Section 204(a). The plain language does not restrain the prohibition to an injury suffered by the employee for which the employer would be solely liable (as the Majority holds). Rather, the plain language is completely consistent with other provisions of the Workers’ Compensation Act that specifically permit an employee to sue a negligent third-party for injuries sustained in the normal course of employment.2 Put simply, within the employer-employee relationship, an employer cannot require an employee to execute a waiver of damages as a condition of the employment.
As this plain language clearly controls in this case, I cannot countenance the Majority’s journey into the forbidden land of impermissible statutory construction. Cf. 1 Pa.C.S. § 1921(b) (“When the words of a statute are clear and free from all ambigui*912ty, the letter of it is not to be disregarded under the pretext of pursuing its spirit.”) Indeed, if there were ever an example of disregarding the plain language of a statute “under the pretext of pursuing its spirit,” it is this case.
After rejecting the unambiguous language of Section 204(a) solely because it “speaks broadly,” see Maj. Op. at 906, the Majority goes on a four-page discourse concerning what it believes Section 204(a) actually contemplates; what Article II of the Workers’ Compensation Act includes; the history of the Act, dating back to 1915; and even so far as to what Article III of the Workers’ Compensation Act used to say. See id. at 906-08. Respectfully, but adamantly, Section 1921(b) of our rules of statutory construction should not be discarded so easily, merely because a statutory provision allegedly “speaks broadly.”
Accordingly, as mandated by our rules of statutory construction, I would hold that the plain language of Section 204(a) prohibits, as against public policy, the disclaimer in the instant case. As the Majority reaches the opposite result, I dissent.

. 77 P.S. § 71(a).


. "In the event injury or death to an employee is caused by a third party, then such employee ... may bring their action at law against such third party .... ” Section 303(b) of the Workers’ Compensation Act, 77 P.S. § 481(b).